DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,622,682 to Chin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require nearly the same fundamental elements than the claims of US 9622682, being a tubular element, first and second electrodes and an LED surrounding a length of the tubular element.  
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,602,920 to Chin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require nearly the same fundamental elements than the claims of US 9622682, being a tubular element, first and second electrodes and an LED surrounding a length of the tubular element.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-19 and 21-27 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Application Publication 2002/0193664 to Ross et al.
In regard to claims 8 and 22, Ross et al. disclose a medical illumination device comprising: a tubular member 22 extending from a proximal end to a distal end; an imaging device located on a distally-facing surface of the distal end (See Figs. 1 and 3 and paragraphs 0034-0036 and 0039); a substrate 12; a first electrode 14 located on the substrate; and a first LED 10, wherein the first LED extends circumferentially about an outer surface of the tubular member (See Figs. 1 and 3 and paragraphs 0034-0036 and 0039).  It is noted, the distal facing end of the tubular device of Ross et al. in which the LED array may be positioned (see Fig. 3), as broadly as claimed, is a “length of an outer surface of the tubular member” and thus the LED extends distally from the first electrode when positioned as such.   
In regard to claims 9, Ross et al. disclose a medical illumination device, wherein the first electrode extends circumferentially about an outer surface of the tubular member (See Figs. 1 and 3 and paragraphs 0034-0036 and 0039).  
In regard to claims 10 and 26, Ross et al. disclose a medical illumination device, further comprising a second electrode that extends circumferentially about an outer surface of the tubular member, wherein the first LED is located between the first electrode and the second electrode (See Figs. 1 and 3 and paragraphs 0034-0036 and 0039).
In regard to claim 11, Ross et al. disclose a medical illumination device, further comprising a second LED that extends circumferentially about an outer surface of the tubular member  (See Figs. 1 and 3 and paragraphs 0034-0036 and 0039). 
In regard to claims 12 and 27, Ross et al. disclose a medical illumination device, wherein the first LED and the second LED are spaced apart from one another along the length of the outer surface of the tubular member  (See Figs. 1 and 3 and paragraphs 0034-0036 and 0039).
In regard to claim 13, Ross et al. disclose a medical illumination device, wherein the first LED is one of a plurality of LEDs, and wherein each of the plurality of LEDs is configured to produce a first wavelength of light (see paragraphs 0050-0053).
In regard to claims 14 and 21, Ross et al. disclose a medical illumination device, further comprising a second LED, wherein the first LED is configured to produce a first light having a first wavelength, and the second LED is configured to produce a second light having a second wavelength, different than the first wavelength (see paragraphs 0050-0053).
In regard to claims 15, 18 and 23, Ross et al. disclose a medical illumination device, further comprising a heat conductive polymer 20 that is thermally coupled to the first LED (See paragraphs 0037-0038).
In regard to claims 16-17 and 25, Ross et al. disclose a medical illumination device, wherein the first LED is one of a plurality of LEDs, and wherein the tubular member defines a lumen extending through each of the plurality of LEDs (see Figs. 1-3).
In regard to claims 19 and 24, Ross et al. disclose a medical illumination device, wherein the first LED encircles a length of an outer surface of the tubular member (see Fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2002/0193664 to Ross et al. in view of U.S. Patent Application No. 2004/0196222 to Shih et al.
In regard to claim 20, Ross et al. discloses a medical device for illuminating a body cavity of a patient, comprising one or more LEDs that illuminate the body cavity (see rejections above) but is silent with respect to wherein LED is an organic LED.  Shih discloses that "having a variety of advantages, such as high light intensity, high response velocity, wide viewing angle, spontaneous light source and thin appearance, an organic light emitting diode (OLED) is becoming one of the most popular light emitting components that form a display device" ( see paragraph 0004).  Shih et al. disclose a method for controlling the intensity of light emitted by an OLED by adjusting levels of currents flowing through the OLED is to adjust a voltage at a gate of a thin film transistor (TFT) serially connected to the OLED to control the levels of currents flowing through the OLED and to control the intensity of light emitted by the OLED. The larger a voltage difference between the gate and a source of the TFT is, the greater the currents flowing through the OLED are and the larger the gray scale that the OLED performs becomes, and vice versa (see paragraph 0006-0010). It would have been obvious to a person of ordinary skill in the art to substitute the OLED disclosed by Shih for the LED disclosed by Ross et al. in order to take advantage of high light intensity and thin appearance, as taught by Shih et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
7/26/2022